UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of October 2012 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information totheCommission pursuant to Rule 12g3-2(b) under the Securities Exchange Actof 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant inconnection with Rule 12g3-2(b): 82-. TABLE OF CONTENTS Signatures Press Release Unaudited Interim Consolidated Balance Sheets Unaudited Interim Consolidated Statements of Earnings Unaudited Interim Consolidated Statements of Comprehensive Income (Loss) Unaudited Interim Consolidated Statementsof Changes in Shareholders' Equity Unaudited Interim Consolidated Statements of Cash Flows Table of Contents On October 9, 2012, EXFO Inc., a Canadian corporation, reported its results of operations forthefourth fiscal quarter and year end for the fiscal year ended August31, 2012. This report onForm 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the fourth fiscal quarter and year end for the fiscal year ended August31, 2012. This press release andinformation relating to EXFO’s financial condition and results of operations for the fourth fiscal quarter and year end for the fiscal year ended August31, 2012 are hereby incorporated asadocument by reference to Form F-3 (Registration Statement under the Securities Actof1933) declared effective as of July 30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 12 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By:/s/ Benoit Ringuette Name:Benoit Ringuette Title:General Counsel and Corporate Secretary Date: October 10, 2012 Page 2 of 12 Table of Contents EXFO Reports Fourth-Quarter and Year-End Results for Fiscal 2012 § Annual sales total US$250.0 million, down 7.3% due to challenging market § Gross margin improves to 63.3% of sales § Cash flows from operations attain US$25.3 million QUEBEC CITY, CANADA, October 9, 2012 — EXFO Inc. (NASDAQ: EXFO) (TSX: EXF) announced today financial results for the fourth quarter and fiscal year ended August 31, 2012. Annual sales decreased 7.3% to US$250.0 million in fiscal 2012 from US$269.7 million in 2011. In the fourth quarter of fiscal 2012, sales totaled US$57.2million compared to US$59.5 million in the third quarter of 2012 and US$64.4 million in the fourth quarter of 2011. Overall for fiscal 2012, bookings dropped 10.1% to US$244.8million from US$272.3 million in 2011for an annual book-to-bill ratio of 0.98. In the fourth quarter of 2012, bookingstotaled US$55.2 million for a book-to-bill ratio of 0.97 compared to US$57.5 million in the third quarter of 2012 and US$62.5 million in the fourth quarter of 2011. Gross margin* improved to 63.3% of sales in fiscal 2012 from 62.8% in 2011. In the fourth quarter of 2012, gross margin reached 62.8% of sales compared to 60.4% in the third quarter of 2012 and 63.6% in the fourth quarter of2011. In fiscal 2012, IFRS net losstotaled US$3.6 million, or US$0.06 per share, including US$7.8 million in after-tax amortization of intangible assets, US$1.9 million in after-tax restructuring expenses, US$1.9 million in stock-based compensation costs and a gain of US$0.3 million for changes in the fair value of the cash contingent consideration related to the NetHawk acquisition. In fiscal 2011, IFRS net earnings amounted to US$22.1 million, or US$0.36 per diluted share. It should be noted that EXFO recorded net earnings of US$12.9million, or US$0.21 per diluted share, from discontinued operations (Life Sciences and Industrial business) in 2011. IFRS net earnings also included US$8.7million in after-tax amortization of intangible assets, US$2.3million in stock-based compensation costs and a gain of US$2.7 million for changes in the fair value of the cash contingent consideration related to the NetHawk acquisition. In the fourth quarter of 2012, IFRS net loss totaled US$3.7 million, or US$0.06 per share, including US$2.1million in after-tax amortization of intangible assets, US$1.9 million in after-tax restructuring expenses and US$0.4 million in stock-based compensation costs. EXFO also incurred a foreign exchange loss of US$1.9 million in the fourth quarter of 2012. In the third quarter of 2012, IFRS net loss totaled US$3.9 million, or US$0.06 per share, including US$1.9 million in after-tax amortization of intangible assets and US$0.4 million in stock-based compensation costs. The company also reported a foreign exchange gain of US$1.1 million in the third quarter of 2012. In the fourth quarter of 2011, IFRS net earnings amounted to US$4.6 million, or US$0.07 per diluted share, including a gain of US$2.7 million for changes in the fair value of the cash contingent consideration related to the NetHawk acquisition, US$2.1million in after-tax amortization of intangible assets and US$0.5 million in stock-based compensation costs. Adjusted EBITDA** reached US$13.5 million, or 5.4% of sales, in fiscal 2012 compared to US$30.6 million, or 11.3% of sales in 2011. Cash flows from operations attained US$25.3 million in fiscal 2012 compared to US$23.3 million in 2011. Page 3 of 12 Table of Contents “Following more than 30% sales growth in our two previous fiscal years and a 20.5% sales CAGR in the last 10, I’m disappointed with our 7% decrease in 2012, largely driven by a sluggish telecom environment in Europe and China where network operators reduced capital spending and delayed projects,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “I believe we still gained market share in 2012 based on estimates that our end-markets endured double-digit decreases. Amid these challenging market conditions, we implemented a restructuring plan, while enhancing our strategic focus in high-growth areas.” “In my opinion, several market opportunities, such as 3G and 4G/LTE deployments and 40G /100G network upgrades, remain robust,” Mr. Lamonde added. “The pause in carrier spending cannot last indefinitely, since bandwidth demand in fixed and mobile networks continues to follow a sharp growth curve. I firmly believe EXFO is uniquely positioned to benefit from these opportunities and, as such, we’ve taken a series of measures to rapidly return the company to a growth mode and eventually reach a15% EBITDA margin in our target operating model.” Selected Financial Information (unaudited) (In thousands of US dollars) Q4 2012 Q3 2012 Q4 2011 FY 2012 FY 2011 Sales $ Gross margin* $ % Other selected information: Net earnings (loss) from continuing operations $ ) $ ) $ $ ) $ Amortization of intangible assets $ Stock-based compensation costs $ Restructuring costs $ $
